Citation Nr: 0005793	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-49 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 1, 1994, 
for the payment of death pension benefits, based on a claim 
filed February 22, 1994.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted entitlement to death pension 
benefits by decision dated in July 1994 and assigned an 
effective date of March 1, 1994, the first day of the month 
following the month the claim was filed. The claim on file in 
the claims folder was received February 22, 1994.  The 
appellant, the veteran's widow, challenges the effective date 
of the grant of death pension benefits.

This is the only issue that is developed for appellate 
review.  A claim for additional death pension benefits was 
the subject of a 1998 rating decision.  The claim was denied.  
The matter is not otherwise developed for review by the 
Board.


REMAND

The appellant contends, in essence, that she is entitled to 
an effective date earlier than the one currently assigned for 
the grant of entitlement to death pension benefits.  
Specifically, she maintains that the she is entitled to 
pension benefits retroactive to October 1991, the date she 
claims she first filed the application for benefits with the 
Puerto Rico Public Advocate for Veterans Affairs office in 
Aguadillo, Puerto Rico.  

Although an initial review of the appellant's claim fails to 
show that she filed a claim in October 1991, the Board notes 
that on her 1994 VA Form 21-534, Application for Dependency 
and Indemnity Compensation or Death Pension by a Surviving 
Widow or Child, the appellant acknowledged that she was 
entitled to and receiving Social Security Administration 
(SSA) benefits.  The Board notes that a claim filed with SSA 
may be considered a claim filed for death benefits and may be 
deemed to have been filed with VA as of the date of receipt 
by SSA.  However, the record does not reflect what type of 
form the appellant used to apply for SSA benefits, or when 
the completed form was received by the SSA.  This information 
should be ascertained prior to appellate review.  See 
38 C.F.R. § 3.153 (1999).  This will assist in the completion 
of the application and is a matter of due process.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, with the assistance of 
the appellant and her representative as 
indicated, contact the SSA in order to 
determine whether the appellant applied 
for SSA benefits on an application form 
which meets the requirements of 38 C.F.R. 
§ 3.153, and to secure a copy of the 
claim form she submitted.

2.  The appellant and her representative 
are advised that while the case is on 
remand status, they are free to submit 
additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

3.  The RO should then readjudicate the 
issue of entitlement to an earlier 
effective date for death pension 
benefits.  In the event the benefits 
sought are not granted, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until she is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


